Citation Nr: 0823234	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for major 
depressive disorder, currently evaluated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1989 
to April 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That decision granted an increased 
disability rating of 30 percent for the veteran's service 
connected dysthymic disorder, effective from September 11, 
2000.  Following submission and consideration of additional 
evidence, the RO issued a rating decision in September 2001, 
which confirmed the assigned 30 percent disability rating.  
In May 2002, the veteran filed a notice of disagreement 
seeking a higher disability rating for this condition.

In November 2003, the RO issued a rating decision which 
granted an increased disability rating of 50 percent for the 
veteran's dysthymic disorder, effective from September 11, 
2000.  The RO further issued a statement of the case that 
same month.  In December 2003, the veteran filed a timely 
substantive appeal.

In November 2005, the RO issued a rating decision which 
granted an increased disability rating of 70 percent for the 
veteran's condition, now characterized as major depressive 
disorder, effective from December 16, 2004. The RO's decision 
also granted entitlement to individual unemployability due to 
service-connected disabilities, effective from April 24, 
2005.  

In July 2006, the Board remanded the veteran's claim to the 
RO so that a hearing could be scheduled for him.  After the 
case was returned to the Board, in April 2007, the Board 
granted a 70 percent evaluation for the veteran's major 
depressive disorder from September 11, 2000, and remanded the 
claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In January 2007, the veteran testified during a hearing 
before a Veterans Law Judge.  In May 2008, the Board notified 
the veteran that the Veterans Law Judge who presided at his 
hearing in January 2007 had left the Board.  The veteran was 
advised in writing that he had the right to another hearing 
by another Veterans Law Judge.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2007).  In June 2008, the veteran 
responded that he wanted to appear at a hearing at the RO 
before a Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO.  
Notify the appellant and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


